                                                                                                              FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              IVIM I   � iJ "U oO


                                       UNITED STATES DISTRICT COUR                                   r


                                                                                                        CLERK US DIST �CT COURT
                                                                                                     SOUTHERN DISTRIC    . - LIFOANIA
                                             SOUTHERN DISTRICT OF CALIFORNIA                         BY                    llY.
                                                                                                                         I - DEPUTY


                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                  v.


              MARCUS LARON INGRAM                    (7)                Case Number:        1 1CR!448 MMA

                                                                     THOMAS SIMS
                                                                     Defendant's Attorney
REGISTRATION NO.                  25442298

o -
THE DEFENDANT:
 12:1   admitted guilt to violation ofallegation(s) No.      1

 D      was found guilty in violation ofallegation(s) No.
                                                            �������-
                                                                                                     after denial of guilty.

Accordin�ly, the court has adjudicated that the defendaut is guilty ofthe following allegation(s):

Allegation Number                      Nature of Violation
            1                          Unauthorized association with criminals/felons




        Supervised Release is revoked and the defendaut is sentenced as provided in page 2 ofthis judgment.
 The sentence is imposed pursuaut to the Sentencing Reform Act of 1984.

        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. A              LLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:               MARCUS LARON INGRAM (7)                                                   Judgment - Page 2 of 2
CASE NUMBER:              l 1CR1 448 MMA

                                                               .
                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIVE (5) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:



       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D     on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ______                               ,   with a certified copy of this judgment.




                                                                  UNITED STATES MARSHAL




                                     By                      DEPUTY UNITED STATES MARSHAL




                                                                                                      l !CR1448 MMA
